Citation Nr: 1545669	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  08-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's VA claims file has since been transferred to the RO in St. Louis, Missouri.

In November 2010, the Veteran testified at a Board hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  The Veteran was sent a letter informing her of this and asking if she wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  The Veteran requested a second hearing, and one was scheduled, but the Veteran subsequently withdrew her hearing request. 

The Board has remanded the Veteran's claim on several occasions, most recently in April 2014.  The development ordered by the most recent remand has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's left knee disability either began during or was otherwise caused by her military service, or was caused or aggravated by her service connected right knee disability. 
 

CONCLUSION OF LAW

Criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  
 
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, a VA examination was provided in March 2011, with an addendum opinion provided in October 2011, so as to ascertain whether any currently-diagnosed left knee disorder was related to her period of active service.  The opinion is adequate, as the examiner included a review of the file and provided findings relevant to the issue at hand.  The Veteran's complaints and lay history were also considered and discussed.  Rationale was provided with the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met.  See 38 C.F.R. § 3.159(c)(4) (2015).  

As noted the Veteran also testified at a Board hearing.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  
Here, the Veteran has a current left knee disability which she believes either began during or was otherwise caused by his military service, or was caused or aggravated by her service connected right knee disability. 

It is not in dispute that the Veteran has a left knee disability.  Specifically, a VA examiner diagnosed the Veteran with degenerative joint disease, medial meniscus tear, and joint effusion of the left knee at a March 2011 VA examination.  

The Board will first address direct service connection.  Service treatment records indicate that the Veteran sought treatment for pain in her left knee in September 1978.  At her separation physical, she was noted to have chondromalacia in both knees, but x-rays from September 1978 did not show any left knee abnormality. 

At a VA examination in August 1979, it was noted that the Veteran's knees were sore after activity (right more so than the left), and she was diagnosed with chondromalacia patella by history.  Her patella was sensitive, but she demonstrated full range of motion in the knees and no instability.

No knee treatment appears to have been received thereafter for several years.  The Veteran reported to a private physician in March 1988 that she was having more pain in her left knee then she had previously experienced.  In a March 1988 private medical opinion, the physician stated that there was evidence of mild chondromalacia of the patella bilaterally.

At a May 1988 VA examination, the Veteran reported pain in her knees.  During the examination, the examiner noted that the Veteran had a full range of motion in both knees, had no swelling or deformity of the knees, and had no evidence of instability of the knees.  The examiner did note that the Veteran stated that she had some discomfort on the execution of full movement.  The VA examiner diagnosed the Veteran as having a history of chondromalacia of both knees.

In September 2006, during a consultation with her primary care provider at a VA health care facility, a VA physician noted an impression of degenerative changes to the Veteran's left knee with small effusion and minimal anterior soft tissue edema, but that there were no magnetic resonance imaging findings of internal derangement.

In January 2009, the Veteran visited a VA outpatient clinic.  The outpatient report indicates that the Veteran reported pain and swelling in her left knee.  The Veteran reported that the pain in her left knee was so severe that she was unable to walk across the length of the outpatient clinic parking lot.  The VA physician noted an assessment of suspected internal derangement.

During a March 2009 VA examination the Veteran reported that the pain in her right knee was forcing her to place more weight on her left knee rather than distribute the weight evenly on both knees.  The Veteran indicated that she believed this was what was causing the pain in her left knee.  The examiner was unable to determine without speculation if the pain in the Veteran's left knee was in any way aggravated by the diagnosis of for her right knee, because of a lack of medical evidence in the medical literature and a lack of consensus by experts in the field.

In November 2010, the Veteran testified at a Board hearing.  She indicated that her knees would get sore after marching, but she indicated that her left knee had not bothered her that much until she started seeking treatment for it in approximately 1990.  In an October 2014 statement, the Veteran again indicated that the pain in her left knee did not begin until the 1990s.

In a March 2011 VA examination, supplemented by an October 2011 addendum, the Veteran reported a history of pain in her left knee.  The VA examiner indicated that the Veteran carried a diagnosis of degenerative joint disease, a medial meniscus tear, and joint effusion rather than chondromalacia for two reasons.  First the VA examiner found that this diagnosis was more consistent with the Veteran's imaging studies, and second the VA examiner also stated that the pain in the Veteran's left knee can be caused by other factors including weight and age.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24,25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Here, the Veteran clearly has a current left knee disability.  However, her in-service diagnosis of chondromalacia appears to be unrelated to her currently diagnosed left knee disorder.  The VA examiner, who examined the Veteran in March 2011 and October 2011, explained that Veteran's currently diagnosed degenerative joint disease was not related to the Veteran's in-service diagnosis of chondromalacia, because chondromalacia does not cause degenerative joint disease. The VA examiner rejected the Veteran's contention that her left knee degenerative joint disease was secondary to her service-connected right knee disability, because there was no support for such a claim in the medical literature.  The VA examiner was competent to determine whether the Veteran's currently diagnosed degenerative joint diseased is related to her in-service diagnosis of chondromalacia, applied reliable principles and methods to facts and data, and the Board finds the examiner's opinion highly probative and entitled to great weight.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

The Board also notes that the Veteran's lay statements are in congruence with the VA examiner's opinion.  After leaving the service in 1979, the Veteran did not seek treatment again for a left knee disorder until at least 1988 when she was examined at a VA facility for right knee pain.  At that examination, the Veteran reported left knee pain, but she had full range of motion of her left knee.  Furthermore, the Veteran indicated, in an October 2014 statement, that her current knee pain did not  begin until the 1990s.  The Veteran is certainly competent to testify when she began to feel pain, and where she was at the time it occurred.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Taken together these two reports seem to indicate that the Veteran was pain free in her left knee for a number of years after she left the service.  Her left knee pain appears to have reoccurred in approximately 1988 or 1990, and remained since.  

However, the probative evidence of record simply fails to demonstrate a medical nexus between a current diagnosis of left knee degenerative joint disorder and a relationship to her in-service diagnosis of chondromalacia.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  As discussed, the Board sought a medical opinion to address the etiology of the Veteran's left knee disability, but the opinion found it was less likely than not that the current left knee disability either began during or was otherwise caused by the Veteran's military service.  While the Veteran has asserted that there is a connection, she lacks the medical training or expertise to provide such a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Additionally, the probative evidence of record, likewise, simply fails to demonstrate that the Veteran's current left knee disorder was aggravated by, proximately due to, or the result of  the Veteran's service-connected right knee disability, as the examiner explained why this was not so in the October 2011 addendum opinion.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board also notes that while the Veteran currently has a chronic left knee disability, namely degenerative joint disease, there is no evidence to suggest that this disability began within a year of the Veteran's separation from service.  As noted, x-rays in September 1978 did not show any knee abnormality, and degenerative joint disease was not diagnosed for a number of years thereafter.

As described, the criteria for service connection have not been met, and the Veteran's claim for service connection for a left knee disability is denied.





ORDER

Service connection for a left knee disability is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


